There is no reason that I can see why the selectmen are not as liable to err against the interest of the petitioners as of the petitionees. There is as much need that the statute should protect one of these classes as the other, and it appears to me that such is the just construction of the statute.
SMITH, J. The petitioners applied to the selectmen to widen and straighten a certain highway. This the selectmen did, but not to the extent or in the manner desired by the petitioners, and they are aggrieved thereby. I think the statute (Gen. Stats., ch. 63, sec. 10) is broad enough to include this case.
No bond is necessary. The statute (sec. 11) requires a bond only for the benefit of the petitioners, when an appeal is taken by a landowner or other person interested.
Motion to dismiss denied. *Page 234